Citation Nr: 1612023	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis, to include assigning a separate rating for the left shoulder acromioclavicular arthritis.  


REPRESENTATION

Veteran represented by:	Robin R. Flores, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to August 1978 and from September 1988 to August 1989.  He also served on various periods of active duty for training (ACDUTRA), to include from December 1990 to April 1991, and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection was granted for left shoulder acromioclavicular arthritis therein.  This disability then was included in the previously established 20 percent rating for service-connected residuals of a left clavicle fracture.  

In appealing the aforementioned determination, the Veteran and his representative argued that the service-connected left shoulder acromioclavicular arthritis should be rated separately from the service-connected residuals of a left clavicle fracture.  The Veteran testified before the undersigned Veterans Law Judge at a June 2012 videoconference hearing.  His spouse D.T. was present, but did not testify, at this hearing.  The Board issued a decision regarding another appealed issue in December 2012.  The only other issue, characterized as entitlement to a rating in excess of 20 percent for service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis, to include assigning a separate rating for the left shoulder acromioclavicular arthritis, was remanded for additional development.  Review of the Veteran's claims file at this time shows that the Board can now make a decision concerning this issue.


FINDING OF FACT

The Veteran's service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis manifest compensable limitation of motion but does not manifest motion limited to 25 degrees from the side.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis, to include assigning a separate rating for the left shoulder acromioclavicular arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.15, 4.16, 4.19, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  General rather than specific notice of substantiation with respect to increased ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of how ratings and effective dates are assigned finally must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim initially was one of service connection for left shoulder arthritis.  A March 2007 letter set forth the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via an August 2007 rating decision which denied service connection for left shoulder arthritis.  It also was prior to the March 2009 rating decision which granted service connection for left shoulder acromioclavicular arthritis.  Given this grant, no further notice was required to this aspect of the increased rating claim on appeal.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, and with regard to the matter of the severity of the residuals of the left clavicle fracture, a February 2013 letter sent pursuant to the Board's remand set forth the general criteria for establishing an increased rating and reiterated the rest of the information provided in March 2007.

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested from the notice that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records have been obtained by VA, the most recent per the Board's remand.  No private treatment records have been obtained by VA, as none have been identified.  This includes in response to the February 2013 letter requesting such in compliance with the remand.  The Veteran and representative instead submitted private treatment records directly.  In November 2008 and in March 2013, the Veteran underwent a VA medical examination.  The former included a review of the claims file and interview of him.  The latter, which was pursuant to the remand, did not include a review of the claims file.  However, the examiner otherwise was aware of the Veteran's medical history by reviewing his VA treatment records and interviewing him.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner also performed a relevant assessment.  The determination made herein is fully informed because of these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.  

Significantly, neither the Veteran nor his representative has identified any necessary notice or assistance development yet to be completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There additionally has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue(s) on appeal finally must be explained, and the submission of outstanding evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the June 2012 hearing, the undersigned identified the sole issue comprising this matter as being on appeal.  The Veteran then was asked questions by his representative and the undersigned.  His answers to these questions included a discussion about his left shoulder symptoms, their severity, and their effects on his activities of daily living and employment.  Finally, the undersigned explained that the type and severity of his left shoulder problems are "very important."  It thus readily could be inferred that such is the crux of an increased rating.  The Veteran's answers to the questions asked of him also included a discussion of where he has received and receives treatment for his left shoulder.  While the undersigned did not suggest the submission of any outstanding evidence as a result, it is reiterated that VA treatment records were obtained and private treatment records were sought based on the Board's subsequent remand.

II.  Increased Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication that he has a medical background.  His reports about his symptoms and their effects are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is an interested party as an increased rating equates to potential monetary gain.  However, his demeanor at the hearing did not convey any dishonesty.  Indeed, no inconsistency, implausibility, or malingering has been found.  Accordingly, the Veteran is found to be both credible and competent.  

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional impairment, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis initially was rated pursuant to Diagnostic Code 5201 thereunder.  Most recently it was rated pursuant to Diagnostic Code 5201-5203.  The hyphen signifies that the rating assigned under Diagnostic Code 5201 was based on Diagnostic Code 5203.  38 C.F.R. § 4.27.  In addition to Diagnostic Codes 5201 and 5203, all potentially applicable Diagnostic Codes will be considered.  The Diagnostic Code utilized indeed depends on case specifics.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible, as long as it is explained, for any disability that does not have its own.  Copeland v. McDonald, 27 Vet. App. 333 (2015); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

With upper extremity musculoskeletal disabilities, the major extremity is the one predominantly used.  38 C.F.R. § 4.69.  All indications from VA treatment records and VA medical examinations are that the Veteran is right handed.  Thus, his right upper extremity is the major extremity.  It follows that his service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis concerns his minor extremity.  Diagnostic Code 5201 is for limitation of motion of the arm.  Limitation at the shoulder level and midway between the side and shoulder level both warrant a 20 percent rating for the minor extremity.  The maximum rating of 30 percent for the minor extremity is reserved for limitation to 25 degrees from the side.  Normal shoulder range of motion is from zero to 180 degrees flexion (forward elevation) and abduction and zero to 90 degrees external rotation as well as internal rotation.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5203 addresses impairment of the clavicle or scapula.  It provides for 10 percent ratings for malunion and for nonunion without loose movement in the minor extremity.  Nonunion with loose movement in the minor extremity merits the highest rating of 20 percent-as does dislocation.  In the alternative to the aforementioned, ratings are to be made based on functional impairment of the contiguous joint.  The subject of Diagnostic Code 5200 is scapulohumeral articulation ankylosis.  When it is favorable, as when abduction in the minor extremity is to 60 degrees and the mouth and head can be reached, a 20 percent rating is merited.  A 30 percent rating for the minor extremity requires it to be intermediate, or between favorable and unfavorable.  The maximum 40 percent rating is reserved for when it is unfavorable, as when abduction is limited to 25 degrees from the side in the minor extremity.  

Diagnostic Code 5202 concerns other impairment of the humerus.  Malunion with moderate or marked deformity in the minor extremity warrants a 20 percent rating.  So does recurrent dislocation at the scapulohumeral joint in the minor extremity, whether with infrequent episodes and guarding of movement only at shoulder level or with frequent episodes and guarding of all arm movements.  A 40 percent rating for the minor extremity requires fibrous union.  A 50 percent rating for the minor extremity requires nonunion (false flail joint).  The maximum rating of 70 percent rating is reserved for loss of the head (flail shoulder) in the minor extremity.  Finally, arthritis due to trauma is the subject of Diagnostic Code 5010.  It calls for establishment by X-rays findings and rating as degenerative arthritis (hypertrophic or osteoarthritis), which is the subject of Diagnostic Code 5003.  

Diagnostic Code 5003 also calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  The shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  

Given the evidence, the Board finds that Diagnostic Codes 5200 and 5202 are inapplicable to the Veteran's service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis.  There is no indication of ankylosis of his left scapulohumeral articulation or other impairment with respect to his left humerus.  Nothing reported by him in statements or his hearing testimony suggests the existence of either condition.  The VA and private treatment records are silent as to them.  Detection, and thus mention of, them would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  This follows from the fact that the purpose of some of these records was to assess the current state of the Veteran's left shoulder.  The same is true of the November 2008 and March 2013 VA medical examinations, neither of which mention malunion, deformity, fibrous union, nonunion/false flail joint, or loss of the head/flail shoulder.  Recurrent dislocations, guarding, and ankylosis further specifically were not found upon examination.

Ankylosis is immobility, consolidation, or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In addition to the aforementioned, it was ruled out at both VA medical examinations because motion to varying degrees was measured in the Veteran's left shoulder.  The Board finds that a rating in excess of 20 percent is not warranted for his service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis on the basis of this motion under Diagnostic Code 5201.  He reported being unable to lift his left arm above level, to reach overhead with his left arm, or to extend his forearm at the hearing.  He also reported being limited in how far he can reach.  At the November 2008 VA medical examination, he denied flare-ups.  Yet he reported them at the March 2013 VA medical examination.  In particular, he reported being unable to raise his left arm above his head, sometimes being unable to put his coat on, and having to have help dressing otherwise during them.

VA treatment records document the following.  The Veteran's left shoulder abduction was to about 70 degrees in February 2007.  His flexion and abduction both were to 45 degrees before pain prevented further movement in February 2009.  His external rotation was limited, but internal rotation was normal.  In March 2009, he was noted to have full range of movement in his left shoulder.  In February 2013, the Veteran's left shoulder flexion was to 110 degrees and his abduction was full.  His flexion and abduction both were to 90 degrees in May 2013.  His external rotation was normal.  At the November 2008 examination as well as at the March 2013 examination, the Veteran's flexion was to 70 degrees and abduction was to 50 degrees both initially and upon repetition.  His internal and external rotation both were to 20 degrees initially and upon repetition at the former examination.  

At the former VA medical examination, there was pain both initially and upon repetition during these movements.  Pain began at the endpoints during these initial movements at the latter examination.  Functional impairment, less movement than normal and pain on movement, were identified at the latter examination.  In sum, the Veteran's reports correspond with measurements that have been taken.  These measurements for flexion and abduction have ranged widely from as low as 45 degrees to as high as a normal 180 degrees.  This includes with initial movement and, when assessed, upon repetitive movement.  The lows of 45 degrees equates to limitation of motion exactly midway between the side and shoulder level (which is 90 degrees per 38 C.F.R. § 4.71, Plate I).  This corresponds to a 20 percent rating for the minor extremity.  Indeed, another 20 degrees or more of limitation of motion would be required for the next highest and maximum rating of 30 percent.  

Neither pain nor any other factor experienced by the Veteran upon movement of his left shoulder alters the aforementioned finding.  Indeed, painful motion does not by itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The pain must prevent some portion of the normal range of motion in order for there to be limited motion.  Id.  It follows that other factors must as well.  In addition to pain, he has reported decreased speed of motion, stiffness, weakness, popping, and occasional numbness.  VA treatment records and the VA medical examinations reflect tenderness, mechanical symptoms such as clicking or catching, some instability during flexion and abduction, and strength characterized as good but ranging from somewhat decreased to normal during flexion and abduction.  The measurements taken show that the Veteran's pain and other factors are not significant enough to limit his flexion or abduction to the degree required for an increased rating.

Like motion affected by pain or other factors, flare-ups do not alter the aforementioned finding.  Since the first indication of them is from the March 2013 VA medical examination, there is no basis to find that the Veteran's flexion or abduction is limited any more than normal until then.  No information is available about the frequency or duration of the Veteran's flare-ups from then to present.  Even assuming they occur often and/or last a long time, it cannot be found that his flexion or abduction is limited to the degree required for an increased rating during them.  Pure speculation is impermissible in this regard.  38 C.F.R. § 3.102.  Nothing the Veteran reported about them conveys flexion or abduction to 25 degrees or less from the side.  Requiring assistance with dressing to include putting on a coat indeed could be due to such functional impairment, but it also could be due to functional impairment attributable to a limitation in external or internal rotation or to something else entirely.  No measurements have been taken during a flare-up, and such measurements have not been approximated.  

The Board also finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis under Diagnostic Code 5203.  Indeed, 20 percent is the maximum rating thereunder.  The Board lastly finds that rating the Veteran's service-connected left shoulder acromioclavicular arthritis separately from his service-connected residuals of a left clavicle fracture is not warranted.  Diagnostic Code 5010 is inapplicable whereas Diagnostic Code 5003 is applicable since VA and private treatment records as well as the VA medical examinations document X-rays and magnetic resonance imaging results to include degenerative changes with respect to his left shoulder.  Degenerative joint disease indeed has been diagnosed.  Nevertheless, it is reiterated that rating under Diagnostic Code 5003 occurs only if rating on the basis of limitation of motion under the appropriate Diagnostic Code results in a noncompensable rating.  A compensable rating of 20 percent is continued herein on this basis pursuant to Diagnostic Code 5201.  

Further, assigning separate ratings under Diagnostic Code 5201 and Diagnostic Code 5003 would constitute pyramiding.  Pyramiding essentially means rating the same symptom of a service-connected disability under different Diagnostic Codes.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  It is to be avoided.  Id.  The Veteran's 20 percent rating pursuant to Diagnostic Code 5201 is for limitation of motion.  A rating pursuant to Diagnostic Code 5003 would be for arthritis with noncompensable limitation of motion.  Consideration finally has been given to reasonable doubt and a staged rating.  There is no reasonable doubt to resolve in the Veteran's favor because the aforementioned findings are based on the preponderance of the evidence.  No staged rating is warranted because these findings apply to the entire period on appeal.  

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, a rating may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

The Veteran's service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis are not unusual or exceptional.  It rather is reasonably described by the schedular rating criteria set forth above.  The rating assigned according to them has taken into account the Veteran's limitation of motion.  This includes factoring in a wide variety of ways in which functional impairment may be manifested, such as due to his pain or other factors or during his flare-ups.  His symptoms, in sum, are contemplated by the schedular rating criteria.  To the extent any are not set forth in them, this does not automatically render them inadequate.  The Veteran has reported taking pain medication for his left shoulder, and VA treatment records document a few cortisone injections and use of heat/cold as well as a TENS unit.  The November 2008 VA medical examination found that he cannot play sports, has severe difficulty exercising, moderate difficulty with chores, recreation, traveling, and feeding, and mild difficulty with toileting, dressing, and shopping.  All of this is typical of one with a shoulder disability.  

Because the schedular rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Even if the schedular rating criteria were inadequate, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized.  Private treatment records show that he had left shoulder surgery in late 2006 or early 2007.  This may have required a hospital stay, but even so it was for a nonservice-connected rotator cuff tear.  There also is no indication of marked interference with the Veteran's employment.  The hearing, VA treatment records, and the VA medical examination contain his reports of having difficulty restraining inmates and protecting himself in his full-time job as a corrections officer.  He further reported ultimately quitting this job and becoming a maintenance supervisor.  While he also reported taking nine weeks off at the November 2008 VA medical examination, no reason was specified.  There are no other reports of any time off.

C.  Total Disability Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if the issue is either expressly raised by the Veteran or his representative or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The Veteran's level of education, special training, and previous work experience may be considered, but his age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran is service-connected only for his residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis.  He has not reported being unable to secure or follow a substantially gainful occupation because of this disability.  There additionally is no indication from the VA and private treatment records or the VA medical examinations that this may be the case.  It is reiterated that the Veteran was employed, at least as of the March 2013 VA medical examination, notwithstanding his service-connected disability.  The significant impact it has on his employment is not so significant that he cannot work, in other words.  That he is not prevented from working because of his service-connected disability finally follows from the aforementioned finding of not even marked interference with his ability to work due to it.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.  


ORDER

A rating in excess of 20 percent for the service-connected residuals of a left clavicle fracture with left shoulder acromioclavicular arthritis, to include assigning a separate rating for the left shoulder acromioclavicular arthritis, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


